Decree reversed on the facts, with costs, and decree ordered in favor of the respondent [appellant] Junia Ann Davis dismissing the petition of Charles E. Smith, individually and as administrator of the estate of Agnes P. Smith, deceased, and confirming to the respondent [appellant] Junia Ann Davis the title to the bank account of the intestate with the Erie County Savings Bank and the avails thereof, with costs. Certain findings of fact disapproved and reversed and new findings made. All concur. (The decree adjudges a bank account to be the property of the estate of decedent in a discovery proceeding.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.